             Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 1 of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                  DEBTORS’ OMNIBUS OBJECTION TO VT HALTER
         MARINE, INC.’S MOTIONS FOR RELIEF FROM THE AUTOMATIC STAY

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this objection to VT Halter Marine, Inc.’s Motion for Relief from Automatic Stay, Nunc Pro Tunc,

and for Confirmation of Arbitration Award [Docket No. 280] (the “Award Motion”) and VT Halter

Marine, Inc.’s Motion for Recognition of Ownership and Security Interests, Relief from Automatic

Stay or, in the Alternative, Adequate Protection [Docket No. 281] (the “Hull Motion” and together

with the Award Motion, the “Motions”).2 In support of this objection, the Debtors respectfully

state as follows.

                                             Preliminary Statement

             1.     Since the Petition Date, the Debtors have used the “breathing spell” afforded by the

automatic stay in these chapter 11 cases to effect not just an operational turnaround but a

renaissance of their business. Those efforts remain oriented towards restarting operations for the

benefit of all parties in interest, including VT Halter Marine, Inc. (“VTHM”). For example, the



1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motions, as
      applicable.



KE 73086289
        Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 2 of 20




Debtors continue to take necessary steps to ensure their vessels are in compliance with applicable

health, safety, and environmental rules and regulations, obtain a document of compliance (“DOC”)

from a “recognized organization” approved by the U.S. Coast Guard, and satisfy conditions

precedent to access the final draw under the DIP facility. That the Debtors’ resources remain

allocated to these critical workstreams is value-maximizing and consistent with the discharge of

their fiduciary duties—especially so at these key crossroads of the chapter 11 process while the

Debtors seek appropriate relief in furtherance of earning back a DOC. The automatic stay

continues to be essential to the Debtors’ ongoing efforts.

        2.       The Motions request relief that is premature and inappropriate, both procedurally

and substantively. By the Award Motion, VTHM asks this court (the “Court”) to lift the automatic

stay to retroactively permit the postpetition entry of an arbitral award (the “Award”) against Debtor

Bouchard Transportation Co., Inc. related to the construction of the tug Evening Stroll.3 On

October 8, 2020, the arbitral panel issued its Arbitration Opinion and Final Award in respect of

the Award.       Among other things, the Award provides that the Debtors can purchase the

partially-constructed hull and related materials and equipment (collectively, the “Hull”) that are

the subject of the Award on or before April 8, 2021. The Hull could be used to complete the

construction of the Evening Stroll. Yet the Hull Motion, in turn, asks this Court to rewrite the

terms of the Award to permit VTHM to immediately sell the Hull. VTHM cannot have it both

ways.




3   The Award Motion also contests the Court’s authority to confirm the award and requests that the Court enter
    proposed findings of fact and conclusions of law in relation to “confirming” the Award pursuant to the Federal
    Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “FAA”). As more fully set forth herein, the Debtors believe this Court
    has jurisdiction to hear and decide all issues relating to confirmation of the Award, but view any such
    “confirmation” as an inappropriate procedural step in light of the facts and circumstances of these chapter 11
    cases.

                                                         2
       Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 3 of 20




       3.      Bouchard’s right to satisfy the Award in accordance with its terms and take title to

the Hull, however, is valuable property of the estate.        The Debtors are actively exploring

alternatives to monetize the value of such property, including, potentially, completing construction

of the Evening Stroll and then putting it into operation. Such an outcome would be consistent with

the Award and the Debtors’ larger restructuring efforts. VTHM should not be permitted to exercise

self-help remedies—beyond the scope of what is even contemplated under the Award—to the

detriment of the estate. The Motions should be denied.

                                      Relevant Background

       4.      On June 24, 2019, VTHM commenced an arbitration proceeding (the “Arbitration

Proceeding”) in New Orleans, Louisiana, against Debtor Bouchard Transportation Co., Inc.

(“Bouchard”) for Bouchard’s breach of a contract (the “Contract”) with VTHM pursuant to which

VTHM agreed to design and construct a new tug, the Evening Stroll. VTHM had suspended

construction of the Evening Stroll in early June 2019, after Bouchard failed to make certain

milestone payments due and owing under the Contract. Bouchard had been unable to make the

payments as a result of severe operational issues and liquidity constraints that led to these

chapter 11 cases. More specifically, the U.S. Coast Guard’s revocation of the Debtors’ DOC and

related safety certifications exacerbated these issues, rendering the Debtors effectively incapable

of operating their businesses as they had for the past century.

       5.      On July 24, 2020, the arbitration tribunal held an evidentiary hearing in the

Arbitration Proceeding. Post-trial briefing was submitted by the parties in the first three weeks of

September. As of the Petition Date, the tribunal had declared the record closed. All that remained

was for the arbitral tribunal to issues its ruling. On October 8, 2020, the arbitral tribunal formally

issued the Award, which includes an award of damages in favor of VTHM.



                                                  3
       Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 4 of 20




       6.      The Award provides that VTHM is entitled to possession of the Hull until

satisfaction of the Award. Upon satisfaction of the Award, Bouchard will own the Hull free and

clear. The Award gives Bouchard six months—i.e., until April 8, 2021—to satisfy VTHM’s

damages. Only after expiration of the six-month period is VTHM permitted to dispose of the Hull

and credit the proceeds of such disposition against its damages.

       7.      The Court should decline VTHM’s invitation to rewrite the Award, find that there

is no cause to lift the automatic stay, and deny VTHM’s request for adequate protection. The

Court should not enlarge or enhance VTHM’s rights and remedies as a prepetition creditor with

respect to the Award. Granting the relief requested by VTHM at this time would be highly

prejudicial to the Debtors and their estates—depriving the Debtors of a valuable property right that

would inure to the benefit of the estates and all stakeholders if and when the Debtors successfully

return to ordinary business operations. There is no hardship to VTHM of leaving the stay in place

because the Award, by its plain terms, requires them to remain in possession of the Hull for the

six months the Debtors have to satisfy their claim. The ultimate treatment of that claim inside

chapter 11 will be informed by the Debtors’ ongoing operational initiatives. VTHM, like every

other prepetition creditor, will have its claims reconciled at the appropriate time. The Hull Motion

should be denied.

                           Statement Pursuant to Local Rule 4001-1

       8.      The Debtors certify that Debtors and VTHM were unable to come to a resolution

after attempting to meet and confer on the Motions via email and telephone.

       9.      The Debtors dispute the following factual assertions and issues raised in the Award

Motion: (i) that the description of VTHM’s claim in Bouchard’s voluntary petition was

“inaccurate” (Mot. ¶ 11); (ii) that “Debtor’s circumscribed ownership interest is encumbered by

VTHM’s lien on the Assets securing amounts owed by Debtor to VTHM” (Mot. ¶ 26); (iii) that,

                                                 4
       Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 5 of 20




“[i]f, prior to the issuance of the Final Award, VTHM had filed a motion for relief from the

automatic stay to continue the arbitration proceeding for the limited purpose of allowing the

Arbitration Panel to render its decision, such motion would have been granted” (Mot. ¶ 51);

(iv) that “cause existed to lift the automatic stay to permit the Arbitration Panel to issue the Final

Award because the arbitration proceeding was essentially over by the Petition Date” (Mot. ¶ 52);

and (v) that “the bankruptcy court would have had no discretion to deny a motion for relief from

the automatic stay to permit the Arbitration Panel to issue its ruling on the contractual dispute

between VTHM and Debtor, if such motion had been filed prior to the Final Award” (Mot ¶ 58).

       10.     The Debtors dispute the following factual assertions and issues raised in the Hull

Motion: (i) that “Debtor has no equity in the Assets, and the Assets are not necessary for an

effective reorganization” (Mot. preamble); ); (ii) that “[t]he expeditious sale of the Assets is in the

best interest of the Debtor’s estate” (Mot. preamble); (iii) that “Debtor’s circumscribed ownership

interest in the Assets . . . is encumbered by VTHM’s liens and rights at common law, statute and

under the Contract” (Mot. ¶ 34); (iv) that “VTHM has a statutorily created security interest in

Debtor’s ownership interest in the Assets” (Mot. ¶ 38); (v) that VTHM’s has a security interest in

the Assets that is “perfected by virtue of VTHM’s possession” (Mot.¶ 40); (vi) that VTHM is

entitled to adequate protection (Mot. ¶ 43); (vii) that “disposition of the Assets . . . as soon as

possible is in the best interest of the Debtor’s estate” (Mot. ¶ 44); (viii) that “Debtor has no equity

in its limited ownership in the Assets” (Mot. ¶ 46); and (ix) that “the Assets are not ‘necessary to

[the Debtor’s] effective reorganization’” (Mot. ¶ 47).

       11.     The Debtors reserve the right to supplement additional disputed issues prior to or

at the hearing on the Motions.




                                                  5
             Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 6 of 20




                                                  Objection

 I.          VTHM’s Request for Declaratory Relief Regarding the Award and the Hull Is
             Procedurally Improper and Should Be Denied.

             12.     VTHM requests that the Court enter proposed findings of fact in respect of the

      Award. See Mot. ¶ 67, Exh. B-1. Any request, express or implied, for a determination of VTHM’s

      or Bouchard’s interest in the Hull or a declaratory judgment by the Court in respect of the Award

      is procedurally improper and should be denied. See Bankruptcy Rule 7001(2), (9) (requiring an

      adversary proceeding to determine the validity, priority, or extent of a lien or other interest in

      property or to obtain a declaratory judgment relating to such determination). To the extent VTHM

      seeks a determination regarding its or Bouchard’s interests in the Hull or a declaratory judgment

      to that effect or in respect of the Award, the appropriate proceeding for that request is commenced

      by filing a complaint in this Court.

II.          The Automatic Stay Is a Fundamental Debtor Protection and Exceptions Are
             Narrowly Construed.

             13.     “The automatic stay is one of the fundamental debtor protections provided by the

      bankruptcy laws.” In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d 1380, 1409 (5th Cir.

      1986), on reh’g, 808 F.2d 363 (5th Cir. 1987), aff’d sub nom. United Sav. Ass’n of Texas v. Timbers

      of Inwood Forest Assocs., Ltd., 484 U.S. 365 (1988) (quoting H.R. Rep. 95-595, 340 (1977),

      U.S.C.C.A.N. 1978, p. 6296). The purpose of the automatic stay is “to prevent certain creditors

      from gaining a preference for their claims against the debtor; to forestall the depletion of the

      debtor’s assets due to legal costs in defending proceedings against it; and, in general, to avoid

      interference with the orderly . . . rehabilitation of the debtor.” Assoc. of St. Croix Condo. Owners

      v. St. Croix Hotel Corp., 682 F.2d 446, 448 (3d Cir. 1982). In short, its purpose is “to give the

      debtor a ‘breathing spell’ from [its] creditors, and also, to protect creditors by preventing a race

      for the debtor’s assets.” In re Commonwealth Oil Ref. Co., Inc., 805 F.2d 1175, 1182 (5th Cir.

                                                       6
              Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 7 of 20




       1986) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977) reprinted in 1978

       U.S.C.C.A.N. 5963, 6296–97).

               14.     “The stay insures that the debtor’s affairs will be centralized, initially in a single

       forum in order to prevent conflicting judgments from different courts and in order to harmonize

       all of the creditors’ interests with one another.” Fid. Mortg. Inv’rs v. Camelia Builders, Inc., 550

       F.2d 47, 55 (2d Cir. 1976). In light of the purpose of the automatic stay, its scope is interpreted

       very broadly, and exceptions are interpreted narrowly. In re Gasprom, Inc., 500 B.R. 598, 606

       (B.A.P. 9th Cir. 2013).

III.           A Party Seeking Relief From the Automatic Stay Must Demonstrate “Cause.”

               15.     Section 362(d)(1) of the Bankruptcy Code provides that a court shall grant relief

       from the automatic stay “for cause.” The Bankruptcy Code, however, does not define “cause.”

       See, e.g., In re Mendoza, 111 F.3d 1264, 1271 (5th Cir. 1997) (“The Bankruptcy [Code] does not

       specify what constitutes cause to modify a stay, other than ‘lack of adequate protection of an

       interest in property of such party in interest.’”).

               16.     Courts generally take one of two factor-based approaches when determining

       whether cause exists to lift the stay. The first approach considers “whether lifting the stay will

       result in any great prejudice to the debtor or the bankruptcy estate, whether any hardship to a

       nondebtor of continuation of the stay outweighs any hardship to debtor, and whether the creditor

       has a probability of prevailing on the merits of the case.” BDA Design Grp., Inc. v. Official

       Unsecured Creditors’ Comm., No. 13-cv-01568, 2013 WL 12100467, at *5 (N.D. Tex. Sept. 2,

       2013) (internal quotation marks omitted).

               17.     The second approach, most commonly applied to requests to lift the automatic stay

       to allow litigation against a debtor to proceed in another forum, considers twelve factors originally

       catalogued in In re Curtis. 40 B.R. 765, 799–800 (Bankr. D. Utah 1984); see In re Sonnax Indus.,

                                                             7
       Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 8 of 20




Inc., 907 F.2d 1280, 1286 (2d Cir. 1997) (recognizing that Curtis “catalogued a dozen factors to

be weighed in deciding whether litigation should be permitted to continue in another forum.”).

The twelve factors catalogued by the Curtis court as relevant to determining whether cause exists

to lift the automatic stay—not all of which will be applicable to every such request—are:

            whether the relief will result in a partial or complete resolution of the issues;

            the lack of any connection with or interference with the bankruptcy case;

            whether the foreign proceeding involves the debtor as a fiduciary;

            whether a specialized tribunal has been established to hear the particular cause of action
             and that tribunal has the expertise to hear such cases;

            whether the debtor’s insurance carrier has assumed full financial responsibility for
             defending the litigation;

            whether the action essentially involves third parties, and the debtor functions only as a
             bailee or conduit for the goods or proceeds in question;

            whether litigation in another forum would prejudice the interests of other creditors, the
             creditors’ committee, and other interested parties;

            whether the judgment claim arising from the foreign action is subject to equitable
             subordination under section 510(c) of the Bankruptcy Code;

            whether movant’s success in the foreign proceeding would result in a judicial lien
             avoidable by the debtor under section 522(f) of the Bankruptcy Code;

            the interest of judicial economy and the expeditious and economical determination of
             litigation for the parties;

            whether the foreign proceedings have progressed to the point where the parties are
             prepared for trial; and

            the impact of the stay on the parties and the “balance of hurt.”

In re Curtis, 40 B.R. at 799–800. Not all factors may be relevant in a given case and only the

relevant factors need to be considered. Sonnax, 907 F.2d at 1286.

       18.      The primary factor in determining whether to lift the automatic stay is whether

allowing such action would negatively affect the administration of the debtor’s estate. See In re

                                                    8
             Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 9 of 20




      W.R. Grace & Co., No. 01-01139, 2007 WL 1129170, *2 n.7 (Bankr. D. Del. Apr. 13, 2007) (“The

      most important factor in determining whether to grant relief from the automatic stay . . . is the

      effect of such litigation on the administration of the estate.”) (quoting In re Curtis, 40 B.R. 795,

      806 (Bankr. D. Utah 1984)). Even a “slight interference” with the administration of the debtor’s

      estate “may be enough to preclude relief in the absence of a commensurate benefit.” See In re

      Curtis, 40 B.R. at 806.

             19.     Under any test, “[i]f the movant fails to make an initial showing of cause . . . the

      court should deny relief without requiring any showing from the debtor that it is entitled to

      continued protection.” See id at 1285; see also In re Gramercy Ct, Ltd., No. 07-80177, 2007 WL

      2126493, at *5 (Bankr. S.D. Tex. July 19, 2007) (“Every party seeking relief from the automatic

      stay under section 362(d)(1) must carry the initial burden of showing that it is entitled to relief

      before the debtor is obligated to go forward with its proof.” (internal citations omitted)); see also

      Capital Comm. Fed. Credit Union v. Boodrow (In re Boodrow), 126 F.3d 43, 48 (2d Cir. 1997)

      (“We have emphasized that a bankruptcy court should deny relief from the stay if the movant fails

      to make an initial showing of cause.”).

IV.          A Party Seeking Relief From the Stay to Take Action Against Property Must
             Demonstrate that the Debtor Does Not Have an Equity in Such Property and the
             Property Is Not Necessary to an Effective Reorganization.

             20.     Section 362(d)(2) contemplates that a court may terminate, annul, or condition the

      automatic stay with respect to acts against property if “the debtor does not have an equity in such

      property” and “such property is not necessary to an effective reorganization.”            11 U.S.C.

      § 362(d)(2). The statute is drafted in the conjunctive, meaning the request from relief from the

      stay will fail if either condition is not met. See Jennings v. Jennings, 401 S.C. 1, 11, 736 S.E.2d

      242, 247 (2012) (Toal, J., concurring) (“subsections A and B are connected by the conjunctive

      ‘and’ indicating that they must be read together” (citation omitted)).

                                                       9
           Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 10 of 20




            21.     “‘Equity’ as used in section 362(d) portends the difference between the value of the

     subject property and the encumbrances against it.” In re Sutton, 904 F.2d 327, 329 (5th Cir. 1990).

            22.     A debtor’s reorganization strategy does not have to be a guaranteed success for a

     court to determine the collateral is necessary for an organization that is reasonably in reach. See

     In re Omni Lion's Run, L.P., 578 B.R. 394, 400 (Bankr. W.D. Tex. 2017). Instead, courts consider

     whether a debtor has a credible story for how reorganization might occur, and consider the

     commercial viability of the reorganization. See id.

            23.     The court need not determine that the debtors could not reorganize without the

     property to characterize that property as necessary for an effective restructuring. See In re Fields,

     127 B.R. 150, 152 (Bankr. W.D. Tex. 1991) (emphasizing that a literal reading of “necessary” in

     § 362(d)(2) leads to absurd results). Even where a court finds that the debtor could reorganize

     without the property, a court may find that the property is necessary to an effective reorganization

     where the property is a core part of debtor’s business in the aggregate. See id at 154. (“When

     viewed as part of an aggregate enterprise, the property bears qualities that tend to support its being

     necessary for a reorganization that contemplates preservation of that enterprise.”); see also In re

     Nat’l Hydro-Vac Indus. Services LLC, 262 B.R. 781, 788 (Bankr. E.D. Ark. 2001) (finding bank

     card merchant agreement necessary for effective reorganization where the debtor would lose

     $125,822 or more in revenue during the next year without it and was unable to replace the

     agreement with another contract with the same favorable terms).

V.          Adequate Protection Is Appropriate Solely as and to the Extent of Any Diminution in
            Value of a Secured Creditor’s Interest in Its Collateral.

            24.     The Bankruptcy Code contemplates that a prepetition secured party may be entitled

     to “adequate protection” for the diminution in value of its interest in collateral resulting from,

     among other things, the imposition of the automatic stay. See 11 U.S.C. § 362(d)(1). Section 361


                                                      10
            Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 11 of 20




      of the Bankruptcy Code, which defines adequate protection “of an interest in property,” makes

      clear that adequate protection is designed to protect a secured creditor from diminution in the value

      of its interest in collateral during a debtor’s bankruptcy. In re Scopac, 624 F.3d 274, 278 n.1 (5th

      Cir. 2010) (explaining that adequate protection is intended to “protect the creditor against

      diminution in the value of his collateral during the bankruptcy”); In re First S. Sav. Ass’n, 820

      F.2d 700, 710 (5th Cir. 1987) (same). Adequate protection has no application to unsecured

      creditors, who lack a Fifth Amendment property right that requires protection. Cf. H.R. Rep.

      No. 95-595, 95th Cong., 1st Sess., p. 339 (1977) (“The concept [of adequate protection] is derived

      from the fifth amendment protection of property interests.”).

VI.          The Hull Motion Should Be Denied Because VTHM Has Not Established Cause for
             Relief From the Automatic Stay.

             25.     Whether evaluated under the three-factor test, the relevant Curtis factors, or the

      conjunctive test of section 362(d)(2), VTHM fails to make the required initial showing to lift the

      automatic stay, and the Hull Motion should be denied.

             A.      VTHM Fails to Satisfy the Three-Factor Lift Stay Test.

                     1.      Lifting the Stay Will Prejudice the Debtors.

             26.     By its terms, the Award gives the Debtors six months from its entry—i.e., until

      April 8, 2021—to satisfy the Award and take title to the Hull. Permitting VTHM to dispose of the

      Hull now, in contravention of the Arbitration Award, would prejudice the Debtors by depriving

      them of the opportunity to raise the requisite capital and negotiate the continued construction of a

      vessel that could be used in operations. Such an outcome, if realized, would benefit both the

      Debtors and VTHM: the Debtors would gain a new tug for their fleet, and VTHM would receive

      the benefit of its bargain under the Contract. The Award, by its terms, permits the Debtors

      additional time to raise the capital necessary to purchase the Hull from VTHM. Meanwhile, the


                                                       11
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 12 of 20




Debtors are in the midst of pressing reorganization activities, including attempting to regain the

document of compliance that would permit them to resume ordinary course operations and,

potentially, raise financing in connection with the Evening Stroll. Permitting VTHM to rewrite

the terms of the Award would deprive the Debtors of their valuable rights thereunder. This factor

weighs against lifting the automatic stay.

                2.      Any Hardship to VTHM Is Outweighed by the Hardships to the
                        Debtors.

       27.      VTHM asserts that it is accruing storage costs and preservation costs while the Hull

remains in its yard. Mot. ¶ 45. These circumstances, however, are clearly contemplated by the

Award. See generally Award. VTHM cannot overcome the “heavy and possibly insurmountable

burden of proving that the balance of hardships tips significantly in favor of granting relief.” In

re W.R. Grace & Co., 2007 WL 1129170, at *3 (internal quotation omitted).

       28.      The Debtors, in contrast, face real harm if the stay is lifted. Allowing VTHM to

rewrite the terms of the Award to permit them to sell the Hull now would deprive the Debtors of

the valuable opportunity—specifically granted by the Award—to satisfy VTHM’s damages, take

title to the Hull, and finance the remaining construction of the Evening Stroll for use in the Debtors’

business. This factor also weighs against lifting the stay.

       B.       VTHM Fails to Satisfy the Curtis Factors.

       29.      VTHM’s request for relief from the automatic stay similarly fails to pass muster

under the relevant Curtis factors. For example:

            Whether the relief will result in a partial or complete resolution of the issues. While
             permitting VTHM to dispose of the Hull would potentially result in some immediate
             recovery to VTHM, any remaining claims held by VTHM, which might be subject to
             defenses, would remain to be adjudicated in the bankruptcy cases as part of the claims
             reconciliation process. VTHM fails to satisfy this Curtis factor.

            The lack of any connection with or interference with the bankruptcy case. Under the
             Award’s plain terms, the Debtors’ right to satisfy VTHM’s damages claim and

                                                  12
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 13 of 20




             purchase the Hull does not expire until April 8, 2021. VTHM’s request would deprive
             the Debtors of this valuable property right that could benefit the Debtors’ estates.
             VTHM fails to satisfy this Curtis factor.

            The impact of the stay on the parties and the “balance of hurt.” The Debtors
             commenced these chapter 11 cases to implement a renaissance of their 100-year-old
             family business, an operational turnaround made possible by, among other things, the
             automatic stay. As discussed herein, the “breathing spell” afforded by the automatic
             stay has been integral to the Debtors’ successful efforts thus far in their complex
             restructuring. VTHM, on the other hand, is not harmed by simply waiting—as creditors
             of a chapter 11 debtor typically must—to have their claims resolved at a more
             appropriate time. VTHM fails to satisfy this Curtis factor.

       C.       VTHM Has Not Demonstrated that Stay Relief Is Warranted under
                Section 362(d)(2).

       30.      VTHM asserts that it is entitled to relief from the stay because the Debtors do not

have equity in the Hull and the Hull is not necessary to the Debtors’ reorganization. Mot. ¶¶ 46–

47. VTHM acknowledges that the Debtors have an ownership interest in the Hull to the extent of

their down payment under the Contract, but argues that the Debtors’ interest in the Hull is fully

encumbered by VTHM’s alleged security interest. Mot. ¶ 31, 33. But VTHM has not met their

burden of demonstrating that they have a security interest in the Debtors’ interest in the Hull.

       31.      The Debtors did not grant VTHM any such interest under the Contract, and

shipbuilders are not entitled by statute or common law to “automatic” maritime liens in

partially-built hulls, which attach only to “vessels.” Cf. Richendollar v. Diamond M Drilling Co.,

Inc., 819 F.2d 124, 126–28 (5th Cir. 1987) (holding that hull under construction, which was only

85% complete, was not “vessel” as that term is defined under the federal admiralty laws). In fact,

the only security interest specifically granted under the Contract was granted by VTHM to

Bouchard. See Contract § 5.3 (“[VTHM] grants a security interest in this Contract, the Work, the

Vessel, any components thereof, to [Bouchard], its successors and assigns to the extent of Owner’s

ownership interest thereto.”).



                                                 13
             Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 14 of 20




              32.     The analysis under section 362(d)(2) begins and ends there. VTHM acknowledges

       Bouchard’s ownership interest in the Hull, and the Contract by its plain terms also grants Bouchard

       a security interest therein. By contrast, beyond vaguely gesturing towards Article 9 of the Uniform

       Commercial Code, VTHM has not pointed to any provision of the Contract, statute, or common

       law entitling VTHM to a security interest in Bouchard’s ownership interest in the Hull.

       Accordingly, VTHM has failed to make out a prima facie case that Bouchard lacks an equity in

       the Hull, and the Hull Motion should be denied.

              33.     Even if the Debtors lacked equity in the Hull, however, the Hull and the right under

       the Award to purchase it are necessary to the Debtors’ reorganization. At this juncture, the Debtors

       are executing on a strategy that, if successful, will allow them to regain their DOC, return to

       operations, and begin generating revenue. While that process remains ongoing, the Debtors’

       reorganization is reasonably in prospect. The Debtors’ fleet of tugs and barges is the core of their

       business and should be permitted the full time allotted under the Award to exercise their option to

       satisfy it and purchase the Hull, which will place them far along the path to having the Evening

       Stroll completed. These interests are important to the Debtors’ reorganization, and the Hull

       Motion should be denied.

VII.          VTHM Is Not Entitled to Adequate Protection.

              34.     As a preliminary matter, VTHM has not made out a prima facie case that it has a

       secured interest in the Debtors’ interest in the Hull and, accordingly, is not entitled to adequate

       protection.   Even assuming, arguendo, that VTHM has a security interest in the Debtors’

       ownership interest in the Hull, VTHM is not entitled to adequate protection because VTHM is

       undersecured and the value of its ostensible interest in the Hull is not decreasing.

              35.     In United Sav. Ass’n of Texas v. Timbers of Inwood Forest Assoc., the United States

       Supreme Court held that the interest in property protected by the Bankruptcy Code allowing an

                                                        14
            Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 15 of 20




    undersecured creditor relief from stay on the ground of lack of adequate protection does not include

    the creditor’s right to immediate foreclosure. See 484 U.S. 365, 378 (1988). The Supreme Court

    also held that an undersecured creditor is not entitled to interest on its collateral as compensation

    for delay caused by the automatic stay in foreclosing. See id. As an undersecured creditor, VTHM

    is not entitled to adequate protection for any delay in disposing of the Hull caused by the automatic

    stay.

            36.      VTHM’s argument that expenses might accrue while the stay remains in place does

    not entitle VTHM to adequate protection payments.                      In fact, the Award contemplates that

    preservation expenses and other costs may continue to accrue. Adequate protection, however, is

    only required where the value of the creditor’s interest is decreasing, not where the amount of the

    claim is increasing. Therefore, VTHM is not entitled to adequate protection for any purported

    increase in the size of their unsecured claim.4

VIII.       The Award Motion Requests Unnecessary and Premature Relief and Should Be
            Denied.

            37.      As of the Petition Date, the Arbitration Proceeding had mostly run its course: the

    factual record was closed and the parties had exhausted all opportunities for argument. All that

    remained to be done was enter the Award, which happened on October 8, 2020. As set forth

    herein, the Evening Stroll is part of the Debtors’ larger restructuring efforts and, for that reason,

    the Debtors do not agree, as VTHM contends, that a theoretical, previously-filed-before October 8

    lift stay motion necessarily would have been granted in all scenarios. But that question is beside

    the point at present.




    4   To the extent the Hull is “deteriorating” while in VTHM’s possession, custody, and control, the Debtors reserve
        all rights, claims, counterclaims, and defenses related thereto. VTHM is not entitled to adequate protection against
        their own failure to maintain the Hull during the term of the Award.

                                                              15
       Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 16 of 20




        38.     The Debtors have not yet requested any relief with respect to the mere entry of the

Award by the arbitration tribunal. They may or may not do so. The Debtors’ rights are reserved

to that end. In the meantime, VTHM is a prepetition creditor whose claim is subject to the

Bankruptcy Code and the ultimate treatment afforded to creditors in these chapter 11 cases. The

Court need not take any further action with respect to the Award at this time.

        A.      The Award Motion Raises Core Bankruptcy Issues over Which the Court Has
                Jurisdiction.

        39.     Bankruptcy courts have authority to hear and determine all core proceedings arising

under the Bankruptcy Code. 28 U.S.C. § 157. Core proceedings include, but are not limited, to,

matters concerning the administration of the estate, motions to terminate, annul, or modify the

automatic stay, and other proceedings affecting the liquidation of assets of the estate or the

adjustment of the debtor-creditor relationship. See 28 U.S.C. § 157(b)(2)(A), (G), (O).

        40.     The Award Motion and the Award relate to the application of the automatic stay

and implicate the claims administration and reconciliation process. These areas involve “core”

issues and therefore fall squarely within the Court’s jurisdiction. See, e.g., In re S.G. Phillips

Constructors, Inc., 45 F.3d 702, 704–05 (2d Cir. 1995) (recognizing that filing of proof of claim

triggered section 157(b)(2)(B) and transformed prepetition contract claim arising under state law

into core matter); In re Bunting Bearings, 302 B.R. 210, 213 (Bankr. N.D. Ohio 2003) (explaining

that a determination of whether the automatic stay enjoins enforcement of right to arbitrate dispute

with debtor is a core proceeding over which the bankruptcy court has jurisdictional authority to

enter final orders).

        B.      Confirmation of the Award Is Neither Necessary Nor Warranted at This Time.

        41.     Section 9 of the Federal Arbitration Act permits courts to enter final orders and

judgments confirming arbitration awards where parties to the arbitration have agreed to this


                                                16
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 17 of 20




arrangement in advance. See 9 U.S.C. § 9. In this case, however, confirmation of the Award is

neither necessary nor appropriate at this stage. There is no dispute that VTHM is entitled to a

claim against the Debtors. Confirmation is a summary procedure that would do little to change

that fact. See, e.g., Variable Annuity Life Ins. Co. v. Bencor, Inc., No. Civ.A. H-05-1843, 2006

WL 1492249, at *2 (S.D. Tex. May 30, 2006) (“The confirmation of an arbitration award is a

summary proceeding that converts a final arbitration award into a judgment of the court.”); PGEO

Bioproducts SDN BHD v. Nat’l Biofuels LP, No. CV H-07-3443, 2009 WL 10695136, at *1 (S.D.

Tex. July 30, 2009) (“A motion to confirm an arbitration award is a summary proceeding, and a

district court’s review of an arbitration award is extremely narrow.”) (citing Kergosien v. Ocean

Energy, Inc., 390 F.3d 346, 352 (5th Cir. 2004)).

       42.      Any potential delay caused by the Debtors’ chapter 11 cases is not sufficient

justification for confirming the Award at this stage. VTHM may seek confirmation of the Award

at any time within one year of its entry by the Arbitration Panel—i.e., until October 8, 2021. See

9 U.S.C. § 9.

       43.      In the event that the Court finds that confirmation of the Award is necessary,

confirmation is a core proceeding over which the Court may exercise jurisdiction. Confirmation

of the Award necessarily relates to the application of the automatic stay and implicates the claims

administration and reconciliation process. See 28 U.S.C. § 157(b)(2)(A), (G), (O).

                                      Reservation of Rights

       44.      The Debtors reserve all rights to supplement or add to the legal and factual

arguments raised in this objection and to object to the Motions, on any bases whatsoever, at a

future date. Nothing herein shall be interpreted as an admission that any claim described herein is

valid, and the Debtors reserve all rights with respect thereto.



                                                 17
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 18 of 20




                                          Conclusion

          45.   For the reasons set forth herein, the Motions request unnecessary and/or

inappropriate relief. VTHM asks this Court to bless the Award and rewrite its terms to their—and

only their—benefit. Under any standard, VTHM has failed to meet its heavy burden to lift the

stay. VTHM is an unsecured creditor not entitled to adequate protection. VTHM is not allowed

to rewrite the Award so that it may dispose of the Hull immediately. The Motions should be

denied.




                                              18
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 19 of 20




       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court deny the Motions.

 Houston, Texas
 December 29, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                          KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)     KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)      Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900               W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                           300 North LaSalle Street
 Telephone:      (713) 752-4200                 Chicago, Illinois 60654
 Facsimile:      (713) 752-4221                 Telephone: (312) 862-2000
 Email:          mcavenaugh@jw.com              Facsimile: (312) 862-2200
                 ggraham@jw.com                 Email:        ryan.bennett@kirkland.com
                                                              benjamin.winger@kirkland.com

 Co-Counsel to the Debtors                      Co-Counsel to the Debtors
 and Debtors in Possession                      and Debtors in Possession
      Case 20-34682 Document 356 Filed in TXSB on 12/29/20 Page 20 of 20




                                      Certificate of Service

        I certify that on December 29, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
